DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is  objected to because of the following informalities: On second last line of the claim it recites “indicating whethert the ”. Should be “indicating whether the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the communication device employing the transmitter of the communication device to transmit to the serving network node a report…" in last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the serving network node determining, based on the report, a type of interface to establish between the serving cell and the neighbor cell, or if an interface is to be established or not”. The language becomes vague and indefinite using alternative form i.e., the serving network node determining, based on the report, if an interface is to be established or not because it does not define interface to be established between what. 
Claim 21 recites the limitation “processing circuitry to for determining, based on the report, a type of interface to establish between the serving cell and the neighbor cell” but does not define determining what which makes the claim indefinite and difficult for one having ordinary skill in the art to understand the invention as a whole.
Dependent claim does not overcome the deficiency of the independent claim as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of. Patent No. US 10, 911, 993 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. US 10, 911, 993 B2 with obvious wording variation. For example, compare claim 8 of pending application with claim 8 of Patent No. US 10, 911, 993 B2, they both recite 

	A method performed by a serving network node for establishing an interface between a serving cell of the serving network node and a neighbor cell of neighbor new radio (NR) network node, the method comprising (A method performed by a serving network node for establishing an interface with a neighbor new radio (NR) network node of the serving network node, the neighbor NR network node providing a neighbor cell, comprising):

	the serving network node receiving a report transmitted by a communication device, wherein the report comprises network support information indicating whether the neighbor cell supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode of operation ( the serving network node receiving a report transmitted by a communication device, wherein the report comprises identification information associated with the neighbor cell and network support information indicating that the neighbor cell supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode of operation); and

	the serving network node determining, based on the report (the serving network node determining, based on the report), a type of interface to establish between the serving cell and the neighbor cell, or if an interface is to be established or not (a type of interface to establish between the serving network node and the neighbor NR network node),
	wherein if the neighbor cell supports the SA mode of operation, then the neighbor cell has a control plane connection to a core network, and if the neighbor cell supports the NSA mode operation and not the SA mode of operation, then the neighbor cell does not have a control plane connection to a core network (wherein if the neighbor cell supports the SA mode of operation, then the neighbor cell has a control plane connection to a core network, and if the neighbor cell supports the NSA mode operation, then the neighbor cell is operable to rely on a serving network node as a master node).
	Further, analyzing and comparing  dependent claims 9-18 of the pending application with claims 9-18 of Patent No. US 10, 911, 993 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 1, 19 and 21 including its dependent claims of the pending application with claims 1, 19 and 25 of Patent No. US 10, 911, 993 B2 including its dependent claims, it was found that they recite same limitation with wording variation. 
	Note the issued claims of Patent No. US 10, 911, 993 B2 are similar in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 10, 911, 993 B2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. Pub. No. US 20100210268 A1 in view of 3GPP TSG RAN WG2 Meeting #95 R2-165128 Source: KT Corp. Title Support of standalone and non-standalone NR RAN modes Gothenburg, Sweden, 22-26 August 2016.
	Regarding Claim 1, Lim teaches a method performed by a communication device (Fig. 1 and 5, UE 150) comprising a receiver and a transmitter (Fig. 2 Unit 210 and Para 42, RF unit 210 includes an RF transceiver and a duplexer. The RF unit 210 is responsible for processing radio signals transmitted and received by the UE), the method comprising:
	the communication device (Fig. 1 Unit 150) acquiring (Para 71 and Fig. 5 Step S501, UE 150 acquires) network support information associated with a neighbor cell (Fig. 5 Step 501 and Para 71, UE 150 acquires identity information of the target femto cell base station 450 from the received SIB) received from a neighbor network node (Para 70,  and Fig. 5 S501, when a handover is required, the UE 150 receives an SIB broadcast by a target femto cell base station 450), 
	wherein the network support information,  indicates whether the neighbor cell supports mode of operation (Para 74-75 and Fig. 5 Step S515, the serving base station sends a Handover Required message to a source MME 430 located on a core network. The Handover Required message includes the identity information of the target femto cell base station 450. Alternatively, when the serving base station 420 does not include an allowed CSG list i.e., mode of operation is supported or not, step S510 is omitted, and the source MME 430 can make a handover decision when it receives the Handover Required message i.e., message indicate whether the neighbor cell support mode of operation);
	the communication device (Fig. 1 Unit 150) employing the transmitter (Fig. 2 Unit 210 and Para 42, The RF unit 210 includes an RF transceiver and a duplexer. The RF unit 210 is responsible for processing radio signals transmitted and received by the UE ) of the communication device (Fig. 1 and 2 Unit 150) to transmit to the serving network node (Fig. 5 Unit 420 serving cell) a report comprising network support information (Para 71, the UE 150 sends a Measurement Report message including the identity information of the target femto cell base station 450, ECGI, and TAI to the serving base station 420 in step 505) indicating whether the neighbor cell supports mode of operation (Para 78, the target femto cell base station 450 verifies the identity information that is provided to the serving base station from the UE and  if the identity information correspond with each other, the target femto cell base station 450 accepts the handover thereto and sends a Handover Request ACK message to the target MME 440 in step S535 i.e., indicating whether the neighbor cell supports mode of operation);
	Lim teaches based on Fig. 1 a schematic diagram illustrating a wireless communication network that includes a macro cell base station (eNB) 110, a femto cell base station (HeNB) 120, a Mobility Management Entity (MME) 130, a HeNB Gateway (HeNB GW) 140, and a UE 150 (Para 29-38) but does not specifically teaches that the 
a neighbor network node is a new radio (NR) network node; wherein the neighbor cell supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode of operation, and wherein a neighbor cell supporting the SA mode of operation has a control plane connection to a core network, and wherein a neighbor cell supporting the NSA mode operation and not the SA mode of operation does not have a control plane connection to a core network; and the communication device employing the transmitter of the communication device to transmit to the serving network node a report comprising network support information indicating whether the neighbor cell supports the SA mode of operation or the NSA mode of operation.
	However, in the same field of endeavor, 3GPP teaches 
	a neighbor network node is a new radio (NR) network node (Page 1 Sec 2 RAN supporting SA and NSA modes Para 2 and Fig. 1 shows an NR deployment scenario i.e., network node is a NR network node or NR eNB);
	wherein the neighbor cell supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode of operation (Page 1 Sec 2 RAN supporting SA and NSA modes Para 2 and Fig. 1, NR deployment scenario that supports both the SA and LTE-anchored NSA modes), and wherein a neighbor cell supporting the SA mode of operation has a control plane connection to a core network (Page 1 Sec 1 Introduction, SA implies full control plane capability for NR), and wherein a neighbor cell supporting the NSA mode operation (Page 2 Line 1 Fig. 1 eLTE eNP support CP and UP (NSA)) and not the SA mode of operation does not have a control plane connection to a core network (Page 1 Introduction NSA implies using LTE as control plane anchor i.e., not the SA mode of operation does not have a control plane connection to a core network); and
	the communication device employing the transmitter of the communication device to transmit to the serving network node (Fig. 1 SA-UE) a report comprising network support information indicating whether the neighbor cell supports the SA mode of operation or the NSA mode of operation (Fig. 1, NR deployment scenario that supports both the SA and LTE-anchored NSA modes i.e., support information indicating whether the neighbor cell supports the SA mode of operation) .
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lim with the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN while performing handover (See 3GPP Introduction).
	Regarding Claim 2, Lim teaches wherein the network support information comprises at least one of: a Cell Global Identity (CGI), a Tracking Area Code, a Core Network (CN) identifier, or a Public Land Mobile Network (PLMN) identifier (Para 49).
	Regarding Claim 3,  3GPP teaches further comprising:
deriving whether the neighbor cell supports the SA mode of operation or NSA mode of operation based on a presence or an absence of certain network support information (Page 1 Sec 2 RAN supporting SA and NSA Modes Para 2).
	Regarding Claim 4, Lim teaches further comprising:
receiving from a network a cell identifier for identifying the neighbor cell before
 acquiring the network support information; and
using the cell identifier to acquire the network support information (Para 71).
	Regarding Claim 5,  Lim teaches wherein acquiring the network support information comprises:
receiving system information associated with the cell identifier, wherein the system information was broadcast and comprises the network support information; and
acquiring the network support information from the received system information (Para 70 and 71).
	Regarding Claim 6,  Lim teaches wherein acquiring the network support information comprises:
transmitting a request for system information to the neighbor network node;
receiving the requested system information from the neighbor network node, wherein the system information comprises the network support information; and
obtaining the network support information from the received system information (Para 70 and 71).
	Lim does not specifically teaches that the network node is a NR network node.
However, in the same field of endeavor, 3GPP teaches from Fig. 1 that network
node is NReNB node (Fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Lim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 7,  Lim teaches further comprising:
after acquiring the network support information, determining, based on the acquired network support information, whether the neighbor cell supports mode of operation (Fig. 5 and Para 74-75)
	Lim does not specifically disclose SA mode of operation or the NSA mode of operation.
	However, in the same field of endeavor, 3GPP teaches  SA mode of operation or the NSA mode of operation (Page 1 Sec 2 RAN supporting SA and NSA modes Para 2 and Fig. 1 shows an NR deployment scenario i.e., network node is a NR network node or NR eNB).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Lim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 8, it has been rejected for the same reasons as claim 1.
	Regarding Claim 9,  Lim does not specifically teaches wherein the type of interface to establish between the serving network cell and the neighbor cell is one of an X2 interface or an Xn interface.
	However, in the same field of endeavor, 3GPP disclose determined type of
interface to establish between the serving network node and the neighbor NR network
node is an Xn connection interface (Fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Lim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 10,  Lim teaches wherein the serving network node is an eNodeB (Fig. 1 Unit 110),  but does not specifically teaches based on a determination that the neighbor cell supports the NSA mode of operation, determining whether the communication device supports EUTRAN-New Radio Dual Connectivity (EN-DC); and based on a determination that the communication device supports EUTRAN-New Radio Dual Connectivity (EN-DC), configuring dual connectivity with the neighbor cell.
However, in the same field of endeavor, 3GPP teaches RAN supporting SA and
NSA modes (Fig. 1). 3GPP teaches from Fig. 1 that NR deployment scenario that
support both the LTE and SA modes and provide different combination of CP and UP
information that can be exchanged according to SA or NSA mode. 3GPP teaches (Page
2 and Proposal 3) that essential and non-essential system information needs to be
distributed which can be inherently referred to as when RRC connection reconfiguration
message is received by the UE, the network support information indicate that the
neighbor cell support a SA mode and/or NSA mode. 3GPP teaches that essential and
non-essential system Information needs to be distributed and further teaches that NR
eNB should support the distribution of different NR SI according to SA or NSA mode
operating corresponding to network support information indicates that the neighbor cell
supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode
of operation (Fig. 1 and Page 2 Proposal 3).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Lim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 11,  Lim does not specifically wherein the serving network node is an eNodeB, and the method further comprises: based on a determination that the neighbor cell supports the SA mode of operation and the NSA mode of operation, determining whether the communication device support both the SA and the NSA modes of operation; and based on a determination that the communication device supports both the SA and the NSA modes of operation, initiating at least one of: (i) an Inter-Radio Access Technology (IRAT) handover to the neighbor cell or (11) a configuration of EUTRAN-New Radio Dual Connectivity (EN-DC) with the neighbor cell.
However, in the same field of endeavor, 3GPP teaches RAN supporting SA and
NSA modes (Fig. 1). 3GPP teaches from Fig. 1 that NR deployment scenario that
support both the LTE and SA modes and provide different combination of CP and UP
information that can be exchanged according to SA or NSA mode. 3GPP teaches (Page
2 and Proposal 3) that essential and non-essential system information needs to be
distributed which can be inherently referred to as when RRC connection reconfiguration
message is received by the UE, the network support information indicate that the
neighbor cell support a SA mode and/or NSA mode. 3GPP teaches that essential and
non-essential system Information needs to be distributed and further teaches that NR
eNB should support the distribution of different NR SI according to SA or NSA mode operating corresponding to network support information indicates that the neighbor cell
supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode
of operation (Fig. 1 and Page 2 Proposal 3). Further Fig. 1 disclose that the wireless
device supports both SA and NSA modes of operation, initiating at least one of: (i) an
Inter-Radio Access Technology (IRAT) handover to the neighbor cell and (ii) a
configuration of EUTRAN-New Radio Dual Connectivity (EN-DC) with the neighbor cell
(fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 12,  Lim does not specifically teaches wherein the serving network node is an eNodeB, and the method further comprises: based on a determination that the neighbor cell supports the SA mode of operation, 
determining whether the communication device supports the SA mode of operation; and
based on a determination that the communication device supports the SA mode of operation, initiating an Inter-Radio Access Technology (IRAT) handover to the neighbor cell.
	However, in the same field of endeavor, 3GPP teaches RAN supporting SA and
NSA modes (Fig. 1). 3GPP teaches from Fig. 1 that NR deployment scenario that
support both the LTE and SA modes and provide different combination of CP and UP
information that can be exchanged according to SA or NSA mode. 3GPP teaches (Page
2 and Proposal 3) that essential and non-essential system information needs to be
distributed which can be inherently referred to as when RRC connection reconfiguration message is received by the UE, the network support information indicate that the
neighbor cell support a SA mode and/or NSA mode. 3GPP teaches that essential and
non-essential system Information needs to be distributed and further teaches that NR
eNB should support the distribution of different NR SI according to SA or NSA mode
operating corresponding to network support information indicates that the neighbor cell
supports a Stand-Alone (SA) mode of operation and/or a Non-Stand-Alone (NSA) mode
of operation (Fig. 1 and Page 2 Proposal 3). Further Fig. 1 disclose that based on a
determination that the wireless device supports a SA mode of operation, initiating an
Inter-Radio Access Technology (IRAT) handover to the neighbor cell (fig. 1).
Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 13,  Lim does not specifically teaches wherein the serving network node is a gNodeB operating in the SA mode of operation, and the method further comprises: based on a determination that the neighbor cell only supports the NSA mode of operation, deciding not to initiate a handover to the identified neighbor NR network node.
	However, in the same field of endeavor, 3GPP disclose that SA-UE is in SA
mode of operation and based on a determination that the neighbor cell only supports a
NSA mode of operation, deciding not to initiate a handover to the identified neighbor
network node (fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 14,  Lim does not specifically teaches wherein the serving network node is a gNodeB operating in the SA mode of operation, and the method further comprises:
based on a determination that the neighbor cell supports the SA mode of operation, initiating a handover to the neighbor cell.
	However, in the same field of endeavor, 3GPP disclose based on a
determination that the neighbor cell supports a SA mode of operation, initiating a
handover to the neighbor cell (fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 15,  Lim does not specifically teaches wherein the serving network node is a gNodeB operating in the NSA mode of operation, and the method further comprises: based on a determination that the neighbor cell only supports NSA mode of operation, triggering a secondary network node modification procedure.
	However, in the same field of endeavor, 3GPP disclose based on a
determination that the neighbor cell only supports NSA mode of operation,, triggering a
secondary network node modification procedure (fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 16, Lim does not specifically teaches wherein the serving network node is a gNodeB operating in the NSA mode of operation, and the method further comprises:
based on a determination that the neighbor cell supports both SA and NSA modes of operation, triggering a secondary network node modification procedure.
	However, in the same field of endeavor, 3GPP disclose based on a
determination that the neighbor cell only supports NSA mode of operation,, triggering a
secondary network node modification procedure (fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 17,  Lim does not specifically teaches wherein the determined type of interface to establish between the serving network node and the neighbor NR network node is an Xn connection interface.
	However, in the same field of endeavor, 3GPP disclose determined type of
interface to establish between the serving network node and the neighbor NR network
node is an Xn connection interface (Fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 18,  Lim does not specifically teaches wherein the serving network node is an eNodeB connected to a 5th Generation Core (SGC) network and the neighbor NR network node is  gNodeB in the SA mode of operation and connected to the SGC network.
	However, 3GPP teaches from Fig. 1 the serving network node is an
eNodeB connected to a 5th Generation Core (5GC) network and the neighbor network
node is gNodeB in a SA mode of operation and connected to the 5GC network.
Therefore, it would have been obvious for one having ordinary skill in the art
before the effective filing date of the claimed invention to modify the method of Kim with
the method of 3GPP so as to support both the SA and NSA operation mode in NR RAN
(See 3GPP Introduction).
	Regarding Claim 19,  it has been rejected for the same reasons as claim 1.
	Regarding Claim 20,  it has been rejected for the same reasons as claim 1 and further Lim teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor of a communication device (Fig. 2).
	Regarding Claim 21, it has been rejected for the same reasons as claim 1. 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647